Exhibit 10.67

AMENDED AND RESTATED PROMISSORY NOTE

(REVOLVING LINE OF CREDIT)

 

$8,000,000.00       December 10, 2008   

Comstock Homebuilding Companies, Inc. (hereinafter referred to as “Borrower”)

11465 Sunset Hills Road

5th Floor

Reston, VA 20190

Attn: Christopher D. Clemente

Attn: Jubal R. Thompson

Wachovia Bank, National Association (hereinafter referred to as “Bank”)

123 South Broad Street

Philadelphia, PA 19109

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America by mailing to the address specified hereinafter or wherever
else Bank may specify, the sum of Eight Million and No/100 Dollars
(8,000,000.00) or such sum as may be advanced and outstanding from time to time,
with interest on the unpaid principal balance at the rate and on the terms
provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

RENEWAL/MODIFICATION. This Note, an Amended and Restated Promissory Note (Term
Loan) of even date herewith, and an Amended and Restated Promissory Note
(Tribble Road Loan) of even date herewith renew, extend and/or modify that
certain Promissory Note dated May 26, 2006 in the original principal amount of
$40,000,000.00 (as previously modified and amended, if applicable, the “Original
Note”). This Note is not a novation.

USE OF PROCEEDS. Pursuant to the terms of that certain Loan Modification and
Forbearance Agreement of even date herewith entered into by Borrower, Bank, and
other parties (the “Forbearance Agreement”), Borrower shall use the proceeds of
the loan(s) evidenced by this Note for the commercial purposes of Borrower as
follows: to fund completion of partially constructed “Units” (as defined in the
Forbearance Agreement) and construction of new Units on the “Lots” (as defined
in the Forbearance Agreement).

LINE OF CREDIT. Approval for advances under this Note will be given on a Unit by
Unit basis, subject to Borrower’s strict compliance with the requirements of the
Forbearance Agreement. Subject to the foregoing, Borrower may borrow, repay and
reborrow, and Bank may advance and readvance under this Note from time to time
until the maturity hereof (each an “Advance” and together the “Advances”), so
long as the total principal balance outstanding under this Note at any one time
does not exceed the principal amount stated on the face of this Note. As of the
date of each proposed Advance, Borrower shall be deemed to represent that each
representation made in the Loan Documents is true as of such date.

If Borrower subscribes to Bank’s cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.

SECURITY. Borrower has granted or will grant Bank a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time, including, but not limited to, real and
personal property collateral described in (i) that certain Deed of Trust,
Security Agreement and Financing Statement dated May 26, 2006 from Comstock
Massey Preserve, L.L.C. (formerly Comstock Wesel, L.L.C.) to TRSTE, Inc., a
Virginia corporation (“TRSTE”) and recorded in the Wake County Register of Deeds
in Book 11976, Page 1996; (ii) that certain Deed of Trust, Security Agreement
and Financing Statement dated May 26, 2006 from Comstock Homes of Raleigh,
L.L.C. (“Comstock Raleigh”) (formerly Capitol Homes, Inc.) to TRSTE and recorded
in the Durham County



--------------------------------------------------------------------------------

Register of Deeds in Book 5222, Page 995; (iii) that certain Deed of Trust,
Security Agreement and Financing Statement dated May 26, 2006 from Comstock
Raleigh to TRSTE and recorded in the Johnston County Register of Deeds in Book
3128, Page 783; (iv) that certain Deed of Trust, Security Agreement and
Financing Statement dated May 26, 2006 from Comstock Raleigh to TRSTE and
recorded in the Wake County Register of Deeds in Book 11976, Page 1982; (v) that
certain Supplemental Deed of Trust, Security Agreement and Financing Statement
dated June 26, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake
County Register of Deeds in Book 12031, Page 441; (vi) that certain Supplemental
Deed of Trust, Security Agreement and Financing Statement dated July 21, 2006
from Comstock Raleigh to TRSTE and recorded in the Johnston County Register of
Deeds in Book 3165, Page 476; (vii) that certain Supplemental Deed of Trust,
Security Agreement and Financing Statement dated July 25, 2006 from Comstock
Raleigh to TRSTE and recorded in the Wake County Register of Deeds in Book
12079, Page 404; (viii) that certain Deed of Trust, Security Agreement and
Financing Statement dated July 21, 2006 from Comstock Landing, LLC to TRSTE and
recorded in the Wake County Register of Deeds in Book 12080, Page 830; (ix) that
certain Supplemental Deed of Trust, Security Agreement and Financing Statement
dated July 27, 2006 from Comstock Wakefield, LLC and Comstock Wakefield II, LLC
to TRSTE and recorded in the Wake County Register of Deeds in Book 12094, Page
1730; (x) that certain Deed to Secure Debt, Security Agreement and Financing
Statement dated August 29, 2006 from Comstock Homes of Atlanta, LLC (“Comstock
Atlanta”) to Lender and recorded with Cherokee County Clerk of Superior Court in
Book 9018, Page 173; (xi) that certain Deed to Secure Debt, Security Agreement
and Financing Statement dated August 29, 2006 from Comstock Atlanta to Lender
and recorded with Forsyth County Clerk of Superior Court in Book 4428, Page 387;
(xii) that certain Deed to Secure Debt, Security Agreement and Financing
Statement dated August 29, 2006 from Comstock Atlanta to Lender and recorded
with Jackson County Clerk of Superior Court in Book 45I, Page 458; (xiii) that
certain Deed to Secure Debt, Security Agreement and Financing Statement dated
September 14, 2006 from Comstock James Road, LLC to Lender and recorded with
Forsyth County Clerk of Superior Court in Book 4450, Page 620; (xiv) that
certain Deed to Secure Debt, Security Agreement and Financing Statement dated
September 27, 2006 from Tribble Road Development, LLC to Lender and recorded
with Forsyth County Clerk of Superior Court on in Book 4469, Page 410; (xv) that
certain Supplemental Deed of Trust, Security Agreement and Financing Statement
dated October 18, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake
County Register of Deeds in Book 12223, Page 2235; (xvi) that certain
Supplemental Deed of Trust, Security Agreement and Financing Statement dated
November 9, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake County
Register of Deeds in Book 12261, Page 489; (xvii) that certain Deed of Trust,
Security Agreement and Financing Statement dated November 13, 2006 from Comstock
Summerland, L.C. to TRSTE and recorded in the Prince William County Register of
Deeds as instrument number 200611170162991; and (xviii) that certain
Supplemental Deed of Trust, Security Agreement and Financing Statement dated
December 13, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake County
Register of Deeds in Book 12308, Page 2241.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 4.0%, as that rate
may change from day to day in accordance with changes in the LIBOR Market Index
Rate (“Interest Rate”). “LIBOR Market Index Rate”, for any day, means the rate
for 1 month U.S. dollar deposits as reported on Telerate Successor Page 3750 as
of 11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360

 

2



--------------------------------------------------------------------------------

Computation”). The Actual/360 Computation determines the annual effective
interest yield by taking the stated (nominal) rate for a year’s period and then
dividing said rate by 360 to determine the daily periodic rate to be applied for
each day in the applicable period. Application of the Actual/360 Computation
produces an annualized effective rate exceeding the nominal rate.

REPAYMENT TERMS. This Note shall be due and payable as follows:

1) by consecutive monthly payments of accrued interest only, commencing on
January 10, 2009 and continuing on the 10th day of each month thereafter until
January 15, 2010;

2) by periodic payments of principal and accrued interest (“Installments”) due
upon the sale of each Unit, with each such Installment being an amount equal to
the sum of (a) the total amount advanced by Bank for the Unit and the Lot upon
which the Unit is built (including all amounts advanced by Bank prior to the
date hereof for presently existing Units, as reflected in Schedule 1, plus all
amounts advanced by Bank after the date hereof pursuant to this Note), together
with all accrued but unpaid interest thereon (the “Base Unit Release Payment”),
plus (b) an additional $10,000.00 for each of the ten spec Units remaining in
the Summerland project as of the date hereof (which is included in the amounts
shown for the Summerland spec Units in the column headed “1st Draw” in Schedule
1), together with all accrued interest thereon from and after the date of the
Initial Advance (as defined in the Forbearance Agreement) hereunder (the
“Additional Summerland Release Payment”), plus (c) 25% of any net sale proceeds
after payment of the Base Unit Release Payment, the Additional Summerland
Release Payment (if applicable), any unfunded construction costs approved by
Bank in writing on not less than five (5) business days notice, and all
reasonable and customary sales expenses and closing costs properly charged to
Borrower as reflected in a HUD-1 settlement statement delivered to Bank not less
than three (3) business days in advance of the closing of the sale of the Unit
(the “Excess Unit Release Payment”); and

3) a final payment of all principal and accrued interest shall be due and
payable on January 15, 2010.

Borrower may prepay this Note in whole or in part at any time without penalty or
premium.

APPLICATION OF PAYMENTS. Monies received by Bank from the sale of Units shall be
applied as set forth above and in the Forbearance Agreement. Monies received by
Bank from any other source for application toward payment of the Obligations
shall be applied to accrued interest and then to principal. If a Default occurs,
monies may be applied to the Obligations in any manner or order deemed
appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note and any prior notes which evidence
all or any portion of the loan evidenced by this Note, and any letters of credit
issued pursuant to any loan agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, a loan agreement, this Note,
forbearance agreements, guaranty agreements, security agreements, security
instruments, financing statements, mortgage instruments, any renewals or
modifications, whenever any of the foregoing are executed, but does not include
swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to time).
Obligations. The term “Obligations”, as used in this Note and the other Loan
Documents, refers to any and all indebtedness and other obligations under this
Note, all other obligations under any other Loan Document(s), and all
obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between Borrower and Bank, or its affiliates, whenever
executed. Certain Other Terms. All terms that are used but not otherwise defined
in any of the Loan Documents shall have the definitions provided in the Uniform
Commercial Code.

 

3



--------------------------------------------------------------------------------

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.
This late charge shall not apply to payments due at maturity or by acceleration
hereof.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

If this Note is secured by owner-occupied residential real property located
outside the state in which the office of Bank first shown above is located, the
late charge laws of the state where the real property is located shall apply to
this Note and the late charge shall be the highest amount allowable under such
laws. If no amount is stated thereunder, the late charge shall be 5% of each
payment past due for 10 or more days.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents. False Warranty. A warranty or representation made or deemed made in
the Loan Documents or furnished Bank in connection with the loan evidenced by
this Note proves materially false, or if of a continuing nature, becomes
materially false. Cross Default. At Bank’s option, any default in payment or
performance of any obligation under any other loans, contracts or agreements of
Borrower, any Subsidiary or Affiliate of Borrower, any general partner of or the
holder(s) of the majority ownership interests of Borrower with Bank or its
affiliates (“Affiliate” shall have the meaning as defined in 11 U.S.C. § 101, as
in effect from time to time, except that the term “Borrower” shall be
substituted for the term “Debtor” therein; “Subsidiary” shall mean any business
in which Borrower holds, directly or indirectly, a controlling interest).
Cessation; Bankruptcy. The death of, appointment of a guardian for, dissolution
of, termination of existence of, loss of good standing status by, appointment of
a receiver for, assignment for the benefit of creditors of, or commencement of
any bankruptcy or insolvency proceeding by or against Borrower, its Subsidiaries
or Affiliates, if any, or any general partner of or the holder(s) of the
majority ownership interests of Borrower, or any party to the Loan Documents.
Material Capital Structure or Business Alteration. Without prior written consent
of Bank, (i) a material alteration in the kind or type of Borrower’s business or
that of Borrower’s Subsidiaries or Affiliates, if any, except for the
possibility of withdrawing from the Atlanta, GA market which is hereby
acknowledged by Bank; (ii) the sale of substantially all of the business or
assets of Borrower, any of Borrower’s Subsidiaries or Affiliates or any
guarantor; (iii) the acquisition of substantially all of the business or assets
or more than 50% of the outstanding stock or voting power of any other entity;
or (iv) should any Borrower or any of Borrower’s Subsidiaries or Affiliates or
any guarantor enter into any merger or consolidation. Material Adverse Change.
Bank determines in good faith, in its sole discretion, that the prospects for
payment or performance of the Obligations are impaired or there has occurred a
material adverse change in the business or prospects of Borrower, financial or
otherwise.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions: Bank
Lien. Foreclose its security interest or lien against Borrower’s deposit
accounts and investment property without notice. Acceleration Upon Default.
Accelerate the maturity of this Note and, at Bank’s option, any or all other
Obligations, other than Obligations under any swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time)

 

4



--------------------------------------------------------------------------------

between Borrower and Bank, or its affiliates, which shall be due in accordance
with and governed by the provisions of said swap agreements; whereupon this Note
and the accelerated Obligations shall be immediately due and payable; provided,
however, if the Default is based upon a bankruptcy or insolvency proceeding
commenced by or against Borrower or any guarantor or endorser of this Note, all
Obligations (other than Obligations under any swap agreement as referenced
above) shall automatically and immediately be due and payable. Cumulative.
Exercise any rights and remedies as provided under the Note and other Loan
Documents, or as provided by law or equity.

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as Bank may reasonably request from time to time, including without limitation,
financial statements and information pertaining to Borrower’s financial
condition. Such information shall be true, complete, and accurate.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or remedy under this
Note and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that Bank may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to any Borrower or
other person liable under this Note or any other Loan Documents, all without
notice to or consent of each Borrower and other such person, and without
affecting the liability of each Borrower and other such person; provided, Bank
may not extend, modify or renew this Note or make a novation of the loan
evidenced by this Note without the consent of the Borrower, or if there is more
than one Borrower, without the consent of at least one Borrower; and further
provided, if there is more than one Borrower, Bank may not enter into a
modification of this Note which increases the burdens of a Borrower without the
consent of that Borrower.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and interpreted in
accordance with federal law and, except as preempted by federal law, the laws of
the state named in Bank’s address on the first page hereof without regard to
that state’s conflict of laws principles. If the terms of this Note should
conflict with the terms of any loan agreement or any commitment letter that
survives closing, the terms of this Note shall control. Borrower’s Accounts.
Except as prohibited by law, Borrower grants Bank a security interest in all of
Borrower’s deposit accounts and investment property with Bank and any of its
affiliates. Swap Agreements. All swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time), if any, between Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement. Jurisdiction. Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state named in the Bank’s address on the first page
hereof. Severability. If any provision of this Note or of the other Loan
Documents shall be

 

5



--------------------------------------------------------------------------------

prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Note or
other such document. Payments. All payments shall be mailed to Bank at
Construction Loan Administration, 1 W 4th Street, Winston Salem, NC 27101, Mail
Code NC6256, Attn: Monica Feher; or other such address as provided by Bank in
writing. Notices. Any notices to Borrower shall be sufficiently given, if in
writing and mailed or delivered to the Borrower’s address shown above or such
other address as provided hereunder, and to Bank, if in writing and mailed or
delivered to Wachovia Bank, National Association, Attn: Patrick McGovern, 123
South Broad Street, Philadelphia, PA 19109, Mail Code PA1246, or such other
address as Bank may specify in writing from time to time. Notices to Bank must
include the mail code. In the event that Borrower changes Borrower’s address at
any time prior to the date the Obligations are paid in full, Borrower agrees to
promptly give written notice of said change of address by registered or
certified mail, return receipt requested, all charges prepaid. Plural; Captions.
All references in the Loan Documents to Borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term “person” shall mean any individual, person or entity. The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan Documents. Advances.
Bank may, in its sole discretion, make other advances which shall be deemed to
be advances under this Note, even though the stated principal amount of this
Note may be exceeded as a result thereof. Posting of Payments. All payments
received during normal banking hours after 2:00 p.m. local time at the address
for payments set forth above shall be deemed received at the opening of the next
banking day. Joint and Several Obligations. If there is more than one Borrower,
each is jointly and severally obligated together with all other parties
obligated for the Obligations. Fees and Taxes. Borrower shall promptly pay all
documentary, intangible recordation and/or similar taxes on this transaction
whether assessed at closing or arising from time to time. LIMITATION ON
LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR
(2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES
ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY
ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR
CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE. Patriot Act Notice. To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts. Final Agreement. This Note and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent agreements of the parties. There are no
unwritten agreements between the parties.

ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto (a “Dispute”) shall be
resolved by binding arbitration conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (the “AAA”) and the Federal Arbitration Act. Disputes
may include, without limitation, tort claims, counterclaims, a dispute as to
whether a matter is subject to arbitration, or claims arising from documents
executed in the future, but shall specifically exclude claims brought as or
converted to class actions. A judgment upon the award may be entered in any
court having jurisdiction. Notwithstanding the foregoing, this arbitration
provision does not apply to disputes under or related to swap agreements.
Special Rules. All arbitration hearings shall be conducted in the city named in
the address of Bank first stated above. A hearing shall begin within 90 days of
demand for arbitration and all hearings shall conclude within 120 days of demand
for arbitration. These time limitations may not be extended unless a party shows
cause for extension and then for no more than a total of 60 days. The expedited
procedures set forth in Rule 51 et seq. of the Arbitration Rules shall be
applicable to claims of less than $1,000,000.00. Arbitrators shall be licensed
attorneys selected from the Commercial Financial Dispute

 

6



--------------------------------------------------------------------------------

Arbitration Panel of the AAA. The parties do not waive applicable Federal or
state substantive law except as provided herein. Preservation and Limitation of
Remedies. Notwithstanding the preceding binding arbitration provisions, the
parties agree to preserve, without diminution, certain remedies that any party
may exercise before or after an arbitration proceeding is brought. The parties
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable:
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale or under applicable law by judicial
foreclosure including a proceeding to confirm the sale; (ii) all rights of
self-help including peaceful occupation of real property and collection of
rents, set-off, and peaceful possession of personal property; (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and filing an involuntary
bankruptcy proceeding; and (iv) when applicable, a judgment by confession of
judgment. Any claim or controversy with regard to any party’s entitlement to
such remedies is a Dispute. Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT
BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY
MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE AS TO WHICH BINDING ARBITRATION
HAS BEEN DEMANDED.

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed under seal.

 

Comstock Homebuilding Companies, Inc. By:  
                                                         (SEAL)   Name:
                                , Title:                             

 

7